                 Case 20-11218-MFW                Doc 1240        Filed 09/09/20        Page 1 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re
                                                                       Chapter 11

    The Hertz Corporation, et al.,1                                    Case No. 20-11218 (MFW)

                                                                       (Jointly Administered)
                                             Debtors.
                                                                       Re: Docket No. 1140


                        ORDER ESTABLISHING BAR DATES AND
                      RELATED PROCEDURES FOR FILING PROOFS
                    OF CLAIM, INCLUDING CLAIMS ARISING UNDER
                   SECTION 503(b)(9) OF THE BANKRUPTCY CODE, AND
                APPROVING THE FORM AND MANNER OF NOTICE THEREOF

                     Upon the motion (the “Motion”)2 of the Debtors, for entry of an order (this

“Order”), pursuant to, among other things, sections 501, 502, and 1111(a) of the Bankruptcy

Code, Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e) and 3003-1, establishing

Bar Dates and related procedures by which creditors3 must file their Proofs of Claim, and

approving the form and manner of notice thereof, all as further described in the Motion; and the




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last four digits
of their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.
2
            All capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to them in the
Motion.
3
           Except as otherwise defined herein, all terms specifically defined in the Bankruptcy Code shall have those
meanings ascribed to them by the Bankruptcy Code. In particular, as used herein: (i) the term “claim has the meaning
ascribed in section 101(5) of the Bankruptcy Code; (ii) the term “creditor” has the meaning ascribed in section 101(10)
of the Bankruptcy Code; (iii) the term “entity” has the meaning ascribed in section 101(15) of the Bankruptcy Code;
(iii) the term “equity security” has the meaning ascribed in section 101(16) of the Bankruptcy Code; (iv) the term
“equity security holder” has the meaning ascribed in section 101(17) of the Bankruptcy Code; (v) the term
“governmental unit” has the meaning ascribed in section 101(27) of the Bankruptcy Code; and (vi) the term “person”
has the meaning ascribed in section 101(41) of the Bankruptcy Code.



RLF1 23869094V.3
             Case 20-11218-MFW             Doc 1240     Filed 09/09/20      Page 2 of 12




Court having determined that the relief requested in the Motion is in the best interests of the

Debtors, their estates, their creditors, and other parties in interest; and the Court having jurisdiction

to consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing were

appropriate under the circumstances and no other notice need be provided; and the Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing, if any (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceeding had before this Court, and after due deliberation and sufficient cause

appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.         The Motion is granted as set forth herein.

        2.         The Court hereby approves (i) the form of the Bar Date Notice, the Proof of Claim

Form and the Publication Notice, substantially in the forms attached hereto as Exhibits 1, 2, and

3, respectively, and (ii) the manner of providing notice of the Bar Dates as described in the Motion.

        3.         Pursuant to Bankruptcy Rule 3003(c)(2), any creditor or equity security holder who

asserts a claim against the Debtors that arose, or is deemed to have arisen, prior to May 22, 2020

(the “Petition Date”), including claims arising under section 503(b)(9) of the Bankruptcy Code

and whose claim is: (i) not listed on the Debtors’ schedules of assets and liabilities (collectively,


                                                    2
RLF1 23869094V.3
             Case 20-11218-MFW             Doc 1240     Filed 09/09/20     Page 3 of 12




the “Schedules”); or (ii) is listed on the Schedules and (a) such claim is listed as disputed,

contingent or unliquidated, or with an amount listed as “unknown” or zero, (b) such creditor

disagrees with the amount, nature and/or priority listed in the Schedules, or (c) if such creditor

disagrees with the specific Debtor against which such claim is listed in the Schedules, must file a

Proof of Claim on or prior to 5:00 p.m. (prevailing Eastern Time) on a date that shall be

identified in the Bar Date Notice and the Publication Notice, which will be no less than thirty-

five (35) days after service of the Bar Date Notice (the “General Bar Date”).

        4.         Notwithstanding paragraph 3 above, the deadline for governmental units to file a

Proof of Claim against the Debtors is November 18, 2020 at 5:00 p.m. (prevailing Eastern

Time) (the “Governmental Bar Date”).

        5.         In the event the Debtors reject executory contracts or unexpired leases pursuant to

section 365 of the Bankruptcy Code, Proofs of Claim in connection with Rejection Damages

Claims shall be filed on or before the later of: (i) the General Bar Date or the Governmental Bar

Date (if a Governmental Unit is the counterparty to the executory contract or unexpired lease); and

(ii) 5:00 p.m. (prevailing Eastern Time) on the date that is 30 days after the service of an order of

the Court authorizing the Debtors’ rejection of the applicable executory contract or unexpired lease

giving rise to the applicable Rejection Damages Claim (the “Rejection Bar Date”).

        6.         If the Debtors amend or supplement the Schedules to (a) reduce the undisputed,

noncontingent, and liquidated amount of a claim; or (b) change the nature or characterization of a

claim, then the affected Claimant shall file a Proof of Claim or amend any previously-filed Proof

of Claim in respect of the amended scheduled claim on or before the later of: (i) the General Bar

Date or the Governmental Bar Date (if the amendment relates to a Claim of a Governmental Unit);

and (ii) 5:00 p.m. (prevailing Eastern Time) on the date that is 30 days after the Claimant is served


                                                    3
RLF1 23869094V.3
              Case 20-11218-MFW           Doc 1240      Filed 09/09/20    Page 4 of 12




with notice of the applicable amendment or supplement to the Schedules (the “Amended Schedule

Bar Date”).

        7.         Any person or entity (including, without limitation, each individual, partnership,

joint venture, corporation, estate, trust, and governmental unit, whether or not such person or entity

is or may be included in, or represented by, a purported class action, class suit, or similar

representative action filed, or that may be filed, against the Debtors (collectively “Representative

Actions”), that holds, or seeks to assert, a claim against the Debtors that arose, or is deemed to

have arisen, prior to the Petition Date, no matter how remote, contingent, or unliquidated,

including, without limitation, secured claims, claims arising under section 503(b)(9) of the

Bankruptcy Code, unsecured priority claims, and unsecured non-priority claims (the holder of any

such claim, the “Claimant”), must properly file a Proof of Claim on or before the applicable Bar

Date. The Debtors, the Committee, and all other parties in interest, including, but not limited to,

the members of the Ad Hoc Group of Litigation Creditors, reserve all rights with respect to any

Representative Action, including without limitation with respect to: (a) whether any Proof of

Claim in respect of a Representative Action (a “Representative Claim”) has been properly and

timely filed by the applicable Bar Date, (b) any objection or other right with respect to any

Representative Action or Representative Claim, (c) the composition or membership of any class

or group with respect to such Representative Action or Representative Claim, and (d) whether the

proper and timely filing of a Representative Claim, if any, shall be deemed a proper and timely

Proof of Claim made by each member of the related class or group of creditors.

        8.         All Proofs of Claim must be actually received by the Debtors’ claims and

noticing agent, Prime Clerk LLC (“Prime Clerk”) by no later than 5:00 p.m. (prevailing

Eastern Time) on the applicable Bar Date, either by the Claimant: (i) filing such Proof of


                                                   4
RLF1 23869094V.3
              Case 20-11218-MFW            Doc 1240      Filed 09/09/20     Page 5 of 12




Claim          electronically          through           Prime        Clerk’s         website        at

https://restructuring.primeclerk.com/hertz under the link entitled “Submit a Claim”; (ii)

mailing the original Proof of Claim by regular mail to The Hertz Corporation Claims

Processing Center, c/o Prime Clerk LLC, Grand Central Station, P.O. Box 4850, New York,

New York 10163-4850; or (iii) delivering such original Proof of Claim by overnight mail or

messenger to The Hertz Corporation Claims Processing Center, c/o Prime Clerk LLC, 850

Third Avenue, Suite 412, Brooklyn, New York 11232.

        9.         Proofs of Claim will be deemed timely filed only if they are actually received either

electronically or physically by Prime Clerk on or before 5:00 p.m. (prevailing Eastern Time) on

the applicable Bar Date by one of the approved methods of delivery in paragraph 8 herein.

        10.        Prime Clerk shall not accept Proofs of Claim by facsimile, telecopy, email, or other

electronic submission, other than as specifically provided herein.

        11.        The following requirements shall apply with respect to filing and preparing each

Proof of Claim:

                   (a)    Contents. Each Proof of Claim must: (i) be written in English; (ii)
                          include a claim amount denominated in United States dollars; (iii)
                          conform substantially with the Proof of Claim Form provided by the
                          Debtors or Official Form 410; and (iv) be signed by the claimant or
                          by an authorized agent or legal representative of the claimant.

                   (b)    Section 503(b)(9) Claim. Any Proof of Claim asserting a claim
                          entitled to priority under section 503(b)(9) of the Bankruptcy Code
                          must also: (i) include the value of the goods delivered to and
                          received by the Debtors in the twenty (20) days prior to the Petition
                          Date; (ii) attach any documentation identifying the particular
                          invoices for which such claim is being asserted; and (iii) attach
                          documentation of any reclamation demand made to the Debtors
                          under section 546(c) of the Bankruptcy Code (if applicable).

                   (c)    Identification of the Debtor Entity. Each Proof of Claim must
                          clearly identify the Debtor against which a claim is asserted,
                          including the individual Debtor’s case number. A Proof of Claim
                          filed under the joint administration case number (Case No. 20-11218
                                                     5
RLF1 23869094V.3
              Case 20-11218-MFW            Doc 1240      Filed 09/09/20      Page 6 of 12




                          (MFW)) or otherwise without identifying a specific Debtor, will be
                          deemed as filed only against The Hertz Corporation.

                   (d)    Claim Against Multiple Debtor Entities. Unless otherwise ordered
                          by the Court, each Proof of Claim must state a claim against only
                          one Debtor and clearly indicate the Debtor against which the claim
                          is asserted. To the extent more than one Debtor is listed on the Proof
                          of Claim, such claim may be treated as if filed only against the first-
                          listed Debtor. Notwithstanding anything to the contrary in this
                          Order, the filing of a Proof of Claim by an indenture trustee or
                          administrative agent in the case of The Hertz Corporation (Case No.
                          20-11218 (MFW)) will also be deemed to constitute the filing of a
                          Proof of Claim in the cases of other Debtors against whom a claim
                          may be asserted under the applicable indenture, credit agreement, or
                          other operative documents, provided that such Proof of Claim (i)
                          clearly identifies each Debtor for which a claim is asserted,
                          including the individual Debtor’s case number, (ii) provides the
                          necessary supporting documentation pursuant to paragraph 11(e) of
                          this Order for each Debtor, and (iii) such Proof of Claim is based on
                          the same indenture, credit agreement, or other applicable operative
                          documents.

                   (e)    Supporting Documentation. Each Proof of Claim must include
                          supporting documentation in accordance with Bankruptcy Rules
                          3001(c) and (d) or an explanation as to why such documentation is
                          not available. If, however, such documentation is voluminous, such
                          Proof of Claim may instead include a summary of such
                          documentation, and if such documentation is not available, the Proof
                          of Claim shall include an explanation as to why such documentation
                          is not available; provided that any creditor that receives a written
                          request from the Debtors for additional documentation shall be
                          required to transmit such documentation to Debtors’ counsel no later
                          than 10 business days from the date of such request.

                   (f)    Receipt of Service. Claimants wishing to receive acknowledgment
                          that their Proofs of Claim were received by Prime Clerk must submit
                          (i) a copy of the Proof of Claim Form (in addition to the original
                          Proof of Claim Form sent to Prime Clerk) and (ii) a self-addressed,
                          stamped envelope to Prime Clerk.

        12.        Notwithstanding the above, holders of the following claims are not required to file

a Proof of Claim on or before the applicable Bar Date solely with respect to such claim:


                   (a)    a claim against the Debtors for which a signed Proof of Claim has
                          already been properly filed with the Clerk of the Bankruptcy Court

                                                    6
RLF1 23869094V.3
             Case 20-11218-MFW            Doc 1240      Filed 09/09/20      Page 7 of 12




                         for the District of Delaware or Prime Clerk in a form substantially
                         similar to Official Bankruptcy Form No. 410;

                   (b)   a claim that is listed on the Schedules if and only if: (i) such claim
                         is not scheduled as “disputed,” “contingent,” or “unliquidated;” (ii)
                         the holder of such claim agrees with the amount, nature and priority
                         of the claim as set forth in the Schedules; and (iii) the holder of such
                         claim does not dispute that the claim is an obligation of the specific
                         Debtor against which the claim is listed in the Schedules;

                   (c)   an administrative expense claim allowable under sections 503(b)
                         and 507(a)(2) of the Bankruptcy Code as an expense of
                         administration, other than a claim arising under section 503(b)(9) of
                         the Bankruptcy Code;

                   (d)   an administrative expense claim for postpetition fees and expenses
                         incurred by any professional allowable under sections 330, 331, and
                         503(b) of the Bankruptcy Code;

                   (e)   a claim that has been paid in full by the Debtors in accordance with
                         the Bankruptcy Code or an order of this Court;

                   (f)   a claim that has been allowed by an order of this Court entered on
                         or before the applicable Bar Date;

                   (g)   any claim of a Debtor against another Debtor;

                   (h)   any direct or indirect claim of a non-debtor subsidiary of a Debtor
                         against a Debtor;

                   (i)   a claim on account of indemnification, contribution or
                         reimbursement by an officer or director of the Debtors who held
                         such position as of the Petition Date; provided, however, that any
                         director, officer, or employee of the Debtors as of the Petition Date
                         that resigns or otherwise leaves the employment of the Debtors
                         following the Petition Date must file a Proof of Claim by the later
                         of (i) the Bar Date or (ii) thirty (30) days following such resignation
                         or termination of employment if such director, officer, or employee
                         of the Debtors asserts a contingent or unliquidated claim against the
                         Debtors for indemnification, contribution, or for reimbursement
                         related to the foregoing;

                   (j)   a claim for which specific deadlines have been fixed by an order of
                         this Court entered on or before the applicable Bar Date;

                   (k)   a claim that is specifically exempted from filing a Proof of Claim
                         pursuant to a separate order of the Court that is in full force and
                         effect; and
                                                    7
RLF1 23869094V.3
              Case 20-11218-MFW          Doc 1240     Filed 09/09/20    Page 8 of 12




                   (l)    any claims of the Chubb Companies with respect to the Insurance
                          Program (each as defined in the Order (I) Authorizing Assumption
                          of the Insurance Program with the Chubb Companies, (II)
                          Modifying the Automatic Stay, and (III) Granting Related Relief
                          [Doc. No. 898]).

        13.        Any Claimant exempted from filing a Proof of Claim pursuant to paragraph 12

herein must still properly and timely file a Proof of Claim for any other claim that does not fall

within such exemptions.

        14.        Solely as an accommodation to the Pension Benefit Guaranty Corporation (the

“PBGC”), the Debtors hereby agree to permit the PBGC to file a single, consolidated Proof of

Claim on account of each of its claims, which claim shall be deemed to be filed against all of the

Debtors (the “PBGC Claim”); provided, however, that the PBGC Claim shall set forth in

reasonable detail the basis and amount of the claims asserted against each Debtor, as required by

the Bankruptcy Code, the Bankruptcy Rules, and any applicable order of the Court. The PBGC

Claim shall be deemed a valid Proof of Claim against each Debtor described in the PBGC Claim

and PBGC shall not be required to file a Proof of Claim in the separate case of each such Debtor.

Notwithstanding the foregoing, nothing herein shall affect PBGC’s obligation to file with the

PBGC Claim documents evidencing the basis and amounts of claims asserted against each Debtor.

        15.        The authorization for PBGC to file a single, consolidated Proof of Claim is for

procedural purposes only, intended for administrative convenience and shall not be interpreted or

construed to substantively affect any right, objection, claim or defense of any party in interest to

the PBGC Claim, including the amount, extent, validity, priority, perfection, or enforceability of

any claim or security interested asserted by the PBGC Claim. For the avoidance of doubt, the

authorization granted hereby is without prejudice to the right of any party to object to the PBGC

Claim on the basis of insufficient information, or to seek to disallow, and/or expunge the Proof of


                                                  8
RLF1 23869094V.3
              Case 20-11218-MFW            Doc 1240      Filed 09/09/20     Page 9 of 12




Claim to the extent it is determined that all or any portion of the claims or security interests asserted

in the PBGC Claim are not allowable against any individual.

        16.        Any person or entity holding an equity security or other ownership interest in the

Debtors (an “Interest Holder”) is not required to file a proof of interest on or before the applicable

Bar Date on account of such equity or ownership interest; provided, however, that an Interest

Holder that wishes to assert claims against the Debtors, including, but not limited to, claims that

arise out of or relate to the ownership or purchase of an equity security or other ownership interest,

including, but not limited to, a claim for damages or rescission based on the purchase or sale of

such equity security or other ownership interest, must file a Proof of Claim on or before the

applicable Bar Date. The Debtors’ rights are reserved to seek relief at a later date establishing a

deadline for Interest Holders to file proofs of interest.

        17.        Within 5 business days after entry of this Order, the Debtors shall serve the Bar

Date Notice, together with a copy of the Proof of Claim Form, by first class United States mail,

postage prepaid (or equivalent service), to the following parties:

                   (a)    all known holders of potential claims and their counsel (if known),
                          including all persons and entities listed in the Schedules at the
                          addresses set forth therein as potentially holding claims;

                   (b)    all parties that have requested notice of the proceedings in the
                          Chapter 11 Cases pursuant to Bankruptcy Rule 2002 and Local Rule
                          2002-1(b) as of the date of the Bar Date Order;

                   (c)    all parties that have filed proofs of claim in the Chapter 11 Cases as
                          of the date of the Bar Date Order;

                   (d)    all known holders of equity securities in the Debtors as of the date
                          of the Bar Date Order;

                   (e)    all known parties to executory contracts and unexpired leases with
                          the Debtors as of the Petition Date;

                   (f)    all known parties to litigation with the Debtors as of the date of the
                          Bar Date Order;

                                                    9
RLF1 23869094V.3
              Case 20-11218-MFW           Doc 1240       Filed 09/09/20     Page 10 of 12




                   (g)    the District Director of the Internal Revenue Service for the District
                          of Delaware;

                   (h)    all other known taxing and regulatory authorities for the
                          jurisdictions in which the Debtors maintains or conducts business;

                   (i)    the Securities and Exchange Commission;

                   (j)    all attorney generals for states in which the Debtors maintains or
                          conducts business;

                   (k)    the Office of the United States Trustee for the District of Delaware;

                   (l)    all other entities listed on the Debtors’ matrix of creditors;

                   (m)    counsel to any statutorily appointed committee; and

                   (n)    the United States Attorney General for the District of Delaware.

        18.        In accordance with Bankruptcy Rule 2002(a)(7), service of the Bar Date Notice and

Proof of Claim Form in the manner set forth in this Order is and shall be deemed to be good and

sufficient notice of the Bar Dates to known Claimants.

        19.        After the initial mailing of the Bar Date Packages, the Debtors may, in their sole

discretion, make supplemental mailings of notices or packages, including in the event that: (a)

notices are returned by the post office with forwarding addresses; (b) certain parties acting on

behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtors for direct mailing, and (c) additional potential claimants

become known as the result of the Bar Date mailing process. In this regard, the Debtors may make

supplemental mailings of the Bar Date Package in these and similar circumstances at any time up

to 21 days in advance of the applicable Bar Date, with any such mailings being deemed timely and

the relevant Bar Date being applicable to the recipient creditors.

        20.        The Debtors are permitted to establish supplemental bar dates, upon written consent

of the Committee and filing a motion with the Court and further order of the Court, which identifies

the supplemental bar date and the claimants that are subject thereto.
                                                    10
RLF1 23869094V.3
              Case 20-11218-MFW           Doc 1240      Filed 09/09/20      Page 11 of 12




        21.        The Debtors are authorized, in their sole discretion, to extend the applicable Bar

Dates to certain holders of claims by written agreement where the Debtors determine in their sole

discretion that such extension is in the best interests of their estates.

        22.        No later than 21 days prior to the General Bar Date, the Debtors shall publish the

Publication Notice, substantially in the form attached hereto as Exhibit 3, in (i) the USA Today,

The Wall Street Journal, The New York Times, and The Globe and Mail and (ii) local newspapers,

trade journals or similar publications, if any, as the Debtors deem appropriate. The Publication

Notice is hereby approved in all respects and shall be deemed good, adequate, and sufficient notice

of the General Bar Date and the Governmental Bar Date by publication.

        23.        Pursuant to Bankruptcy Rule 3003(c)(2), any Claimant that is required to file a

Proof of Claim in the Chapter 11 Cases pursuant to the Bankruptcy Code, the Bankruptcy Rules

or this Order with respect to a particular claim against the Debtor, but that fails to do so properly

by the applicable Bar Date, shall, with respect to such claim, absent further order of the Court, not

be permitted to vote upon, or receive distributions under, any chapter 11 plan in the Chapter 11

Cases, absent further of the Court.

        24.        Nothing contained in this Order, the Publication Notice, or the Bar Date Notice is

intended or shall be construed as a waiver of any of the Debtors’ rights, including, without

limitation, its rights to: (a) object to, dispute, or assert offsets or defenses against, any filed claim

or any claim listed or reflected in the Schedules as to the nature, amount, liability, or classification

thereof; (b) subsequently designate any scheduled claim as disputed, contingent, or unliquidated;

or (c) otherwise amend or supplement the Schedules. In addition, nothing contained in this Order,

the Publication Notice or the Bar Date Notice is intended or shall be construed as an admission of

the validity of any claim against the Debtors or an approval, assumption or rejection of any


                                                   11
RLF1 23869094V.3
              Case 20-11218-MFW           Doc 1240     Filed 09/09/20     Page 12 of 12




agreement, contract, or lease under section 365 of the Bankruptcy Code. All such rights and

remedies are reserved.

        25.        The provisions of this Order apply to all claims of whatever character or nature

against the Debtors or their assets, whether secured or unsecured, priority or non-priority,

liquidated or unliquidated, fixed or contingent.

        26.        All Claimants who desire to rely on the Schedules with respect to filing a Proof of

Claim in these Chapter 11 Cases shall have the sole responsibility for determining that their

respective claim is accurately listed therein.

        27.        All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        28.        The Debtors and Prime Clerk are authorized to take all steps necessary or

appropriate to effectuate the relief granted pursuant to this Order.

        29.        This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.




Dated: September 9th, 2020
                                                      MARY F. WALRATH
Wilmington, Delaware
                                                   12 UNITED STATES BANKRUPTCY JUDGE
RLF1 23869094V.3
